         Case 1:20-cr-00353-CCB Document 39 Filed 04/09/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

 UNITED STATES                                   :
                                                 :
                                                 :
        v.                                       :          Case No. CCB-20-0353
                                                 :
 FRANK WILLIAM PERRY,                            :
                                                 :
        Defendant                                :


                    ORDER MODIFYING CONDITIONS OF RELEASE

   Having considered Mr. Perry’s consent motion to modify his conditions of release by removing

his curfew, with all other conditions of release being maintained, it is this _______ day of April,

2021, hereby ORDERED:

   1. Mr. Perry be permitted to come and go from his home without time constraint, with all

       other conditions remaining the same.


                                              _________________________________________
                                              Hon. Judge Thomas M. DiGirolamo
                                              MAGISTRATE JUDGE




                                                1
